Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

EXAMINER'S AMENDMENT
 1. (Currently Amended) A method for mounting an electroacoustic component on a PCB comprising the steps of:
(S1) separately constructing a housing of the electroacoustic component, 
the housing comprising a shell seat and a base seat which are separate and then combined into a single body, 
and the shell seat being pre-installed to comprise a plurality of sound producing components, 
and the base seat being pre-installed and comprising at least two conducting terminals, 
wherein the plurality of sound producing components are fully disposed inside the shell seat, 
the base seat is made of a heat-resistant plastic, 
and the shell seat and the sound producing component are excluded from utilizing the heat-resistant plastic, 
one end of the shell seat is formed with a connecting part, and one end of the base seat forms a pair of docking sections for coupling the connecting part;
(S2) adhering the base seat to the PCB, so that the at least two conducting terminals on the base seat and at least two contacts on the PCB being adhered to each other and being electrically connected in a reflow oven; and 
(S3) combining the shell seat and the base seat, so that the shell seat being combined with the base seat adhered to the PCB into a single body outside the reflow oven, and the at least two conducting terminals being electrically connected to the plurality of at least one of the sound producing components to be configured to be attached to the electroacoustic component on the PCB.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: McLellan and Moitzi does not disclose and the base seat being pre-installed and comprising at least two conducting terminals, wherein the plurality of sound producing components are fully disposed inside the shell seat, the base seat is made of a heat-resistant plastic, and the shell seat and the sound producing component are excluded from utilizing the heat-resistant plastic, one end of the shell seat is formed with a connecting part, and one end of the base seat forms a pair of docking sections for coupling the connecting part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847